Case 2:20-cv-03649-PBT Document 23-6 Filed 11/25/20 Page 1 of 14




          EXHIBIT D
        Case 2:20-cv-03649-PBT Document 23-6 Filed 11/25/20 Page 2 of 14




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


POLYSCIENCES, INC.,
                                                  Case No. 20-cv-03649-PBT
                       Plaintiff,

v.

JOSEPH T. MASRUD,

                     Defendant.


             DEFENDANT’S OBJECTIONS AND RESPSONSES TO PLAINTIFF’S
                 FIRST REQUEST FOR PRODUCTION OF DOCUMENTS

        Defendant, by his undersigned attorneys, hereby responds and objects to Plaintiff’s First

Request for Production of Documents. The objections and responses set forth below reflect

Defendant’s present knowledge and the results of his investigation to date. Defendant reserves

the right to amend and/or supplement his responses up to and including the time of the trial of

this matter.


I.      GENERAL OBJECTIONS

        1.      Defendant objects to the Requests to the extent they seek the disclosure of

information that is protected by the attorney-client privilege, the attorney work product doctrine,

or any other applicable privilege, under Federal Rule of Civil Procedure 26(b)(4), and/or whose

production would result in the disclosure of the mental impressions, conclusions, opinions,

memoranda, notes or summaries, legal research, or legal theories of Defendant’s counsel or other

representatives of Defendant. Defendant further objects to these Requests to the extent they

would require Defendant to identify on a privilege log privileged documents created on or after

the date this action was filed.



                                                 1
         Case 2:20-cv-03649-PBT Document 23-6 Filed 11/25/20 Page 3 of 14




         2.    Defendant objects to the Requests and their Definitions and Instructions to the

extent that they are inconsistent with or seek to impose obligations or burdens beyond those set

forth in the Federal Rules of Civil Procedure, Local Rules, and/or Orders of the Court.

Defendant’s responses are limited to those required by the applicable procedural rules.

         3.    Defendant objects to these Requests to the extent that they seek the production of

his confidential information, and/or confidential or personal information regarding third parties

that should not be shared with Plaintiff. Such information will be produced, to the extent no

otherwise objectionable, subject only to an appropriate confidentiality agreement and protective

order.

         4.    Defendant objects to these Requests to the extent that they use undefined terms,

rendering the Requests vague, ambiguous, unintelligible, and/or unanswerable in their current

form. Defendant has responded to each Request as he understands and interprets it. Some of the

Requests, however, contain undefined terms or are vague, uncertain, or susceptible to numerous

meanings. Defendant reserves the right to amend or supplement these Responses in the event

that he later asserts a different interpretation than that which is accepted by him.

         5.    Defendant objects to the Requests to the extent they are overtly broad, unduly

burdensome, and oppressive and/or encompass dates irrelevant to this action.

         6.    Defendant objects to the definition of the time period of these requests.

         7.    Defendant objects to these Requests to the extent that they seek documents not

within Defendant’s present possession, custody, or control.

         8.    Defendant objects to these Requests to the extent that they seek documents that

are already in Plaintiff’s possession or are equally available to Plaintiff.




                                                   2
        Case 2:20-cv-03649-PBT Document 23-6 Filed 11/25/20 Page 4 of 14




                                  GENERAL INSTRUCTIONS

       1.      Each and every response to any of the Requests is intended to include the general

objections stated above. No response is intended to be a waiver of these objections. Additional

specific objections made in response to a particular Request is not intended to, and does not,

waive these general objections.

       2.      Defendant reserves the right to object at the trial to the admissibility of any of the

information contained herein or any of the documents produced herewith.

       3.      Defendant reserves the right to redact confidential information from the

documents produced herewith.

       4.      Defendant’s investigation is continuing, and he reserves the right to supplement

and/or amend any of the following Responses as necessary, including to supplement and/or

amend his objections, up to and including the time of the trial of this matter.

                                          DEFINITIONS

       1.      “Polysciences’ Customer List” refers to all 227 entities identified on the

“Polysciences TRO-2017-2019 PEI client list” provided by Polysciences to Masrud’s Counsel in

connection with this litigation. By referencing this list Masrud does not admit that these entities

were PEI clients of Polysciences during his tenure with Polysciences.

                               REQUESTS FOR PRODUCTION

       1.      Documents and things identified or relied upon in responding to all
               interrogatories served on Defendant.

       RESPONSE: Defendant objects to this request to the extent that it seeks information

protected by the attorney-client privilege and/or attorney work product doctrine.

       Subject to and without waiting the foregoing or general objections, Defendant will produce

documents responsive to this request.


                                                 3
        Case 2:20-cv-03649-PBT Document 23-6 Filed 11/25/20 Page 5 of 14




        2.      Documents and things concerning this Action, including communications to
                any third-parties.

        RESPONSE: Defendant objects to this request on the grounds that it is vague and

ambiguous and lacks sufficient particularity. Defendant further objects to this request to the extent

that it seeks information that is not relevant to either party’s claims or defenses, that is not withing

Defendant’s possession, custody or control, and/or is protected by the attorney-client privilege

and/or attorney work product doctrine.

        Subject to and without waiving the foregoing or general objections, Defendant incorporates

by reference his objections and responses to all Requests that contain sufficient particularity.

        3.      Any report or opinion or analysis from any expert, consultant, or other
                source that Defendant intends to rely upon in this Action, and any documents
                such person considered or relied upon in preparing such report or reaching
                such opinion.

        RESPONSE: Defendant objects to this request on the grounds that it is premature, and to

the extent that it seeks to impose obligations or burdens beyond those set forth in the Federal Rules

of Civil Procedure, Local Rules, and/or Orders of the Court and/or seeks information protected by

the work-product doctrine.

        Subject to and without waiving the foregoing or general objections, Defendant will disclose

any expert witness he intends to use in accordance with the Federal Rules of Civil Procedure and

any Court Order.

        4.      All documents and things, including communications and agreements,
                exchanged between Defendant and/or Serochem and any customers (current
                or former) concerning Serochem’s PEI Products.

        RESPONSE: Defendant objects to this request on the grounds that is overbroad and to the

extent that it seeks information that is not relevant to either party’s claims or defenses, is not within

Defendant’s possession, custody or control, and/or seeks information confidential to third-parties.



                                                   4
        Case 2:20-cv-03649-PBT Document 23-6 Filed 11/25/20 Page 6 of 14




       Subject to and without waiving the foregoing or general objections, Defendant will

produce responsive communications that contain proprietary Polysciences information.

       5.      All documents and things, including communications, agreements,
               specifications, methods and protocols, exchanged between Defendant and/or
               Serochem and any supplier(s) or manufacturer(s) of Serochem’s PEI
               Products.

       RESPONSE: Defendant objects to this request on the grounds that it is vague and

ambiguous. Subject to and without waiving the foregoing or general objections no responsive

documents exist.

       6.      Documents sufficient to determine, on a per unit and per customer basis,
               Defendant and/or Serochem’s sales (by unit and dollar volume), revenue,
               profits (gross, net, and profit after taxes) in connection with Serochem’s PEI
               Products.

       RESPONSE: Defendant objects to this request on the ground that it is overbroad and

unduly burdensome and to the extent that it seeks information that is not relevant to either party’s

claims or defenses.

       Subject to and without waiving the foregoing or general objections Defendant will produce

documents sufficient to show its sales to date.

       7.      Documents and things concerning the design and development of Serochem’s
               PEI Products, including but not limited to, documents and communications
               concerning Masrud’s decision to develop each of Serochem’s PEI Products.

       RESPONSE: Defendant objects to this request on the ground that it is overbroad and

unduly burdensome, vague and ambiguous. Defendant further objects to this request to the extent

that it seeks information that is not relevant to either party’s claims or defenses or not within

Defendant’s possession, custody, or control.

       Subject to and without waiving the foregoing or general objections Defendant incorporates

its objections and responses to Request No. 16.



                                                  5
        Case 2:20-cv-03649-PBT Document 23-6 Filed 11/25/20 Page 7 of 14




       8.      Documents sufficient to identify the entities or persons involved in the
               development, design, testing, engineering, manufacturing, marketing, and
               sales of each of Serochem’s PEI Products.

       RESPONSE: Defendant objects to this request on the ground that it is overbroad and

unduly burdensome, vague and ambiguous. Defendant further objects to this Request to the extent

that it seeks information that is not relevant to either party’s claims or defenses, seeks information

that is not in Defendant’s possession, custody, or control, and is an interrogatory that exceeds the

limit of Interrogatories to which the parties agreed.

       Subject to and without waiving the foregoing or general objections Defendant

incorporates by reference his objections and responses to Interrogatory No. 4 and Document

Request Nos. 9 and 16.


       9.      Documents relating to the manufacture, including protocols and methods, of
               each of Serochem’s PEI Products.

       RESPONSE: Defendant objects to this request on the ground that it is overbroad and

unduly burdensome, vague and ambiguous. Defendant further objects to this request to the extent

that it seeks information that is not relevant to either party’s claims or defenses, and is not in

Defendant’s possession, custody, or control.

       Subject to and without waiving the foregoing or general objections Defendant will

produce responsive documents.


       10.     Documents and things concerning the advertising, marketing, promotion,
               sale, or commercialization of any of Serochem’s PEI Products.

       RESPONSE: Defendant objects to this request on the ground that it is overbroad and

unduly burdensome, vague and ambiguous. Defendant further objects to this request to the extent

that it seeks information that is not relevant to either party’s claims or defenses, and is not in

Defendant’s possession, custody, or control.

                                                  6
        Case 2:20-cv-03649-PBT Document 23-6 Filed 11/25/20 Page 8 of 14




       Subject to and without waiving the foregoing or general objections Defendant will

produce responsive documents.


       11.     All communications between Masrud and/or Serochem and any entity or
               individual known or reasonably believed by Masrud to he or have been a
               Polysciences customer or Polysciences prospective customer.

       RESPONSE: Defendant objects to this request on the ground that it is overbroad and

unduly burdensome, vague and ambiguous. Defendant further objects to this request to the extent

that it seeks information that is not relevant to either party’s claims or defenses, and is not in

Defendant’s possession, custody, or control.

       Subject to and without waiving the foregoing or general objections Defendant will

produce responsive documents.


       12.     Any documents or communications referring to Polysciences or Polysciences’
               PEI Products or Polysciences Trade Secrets.

       RESPONSE: Defendant objects to this request on the ground that it is overbroad and

unduly burdensome, vague and ambiguous, and lacks sufficient particularity. Defendant further

objects to this request to the extent that it seeks information that is not relevant to either party’s

claims or defenses, and is not in Defendant’s possession, custody, or control.

       Subject to and without waiving the foregoing or general objections Defendant

incorporates by reference his objections and responses to Request Nos. 14, 20 and 21. Any

additional responsive information containing Polysciences confidential and/or trade-secret

information will be identified, produced, and remediated in connection with the joint forensic

protocol that the parties are presently negotiating.


       13.     Two (2) physical samples of each of Serochem’s PEI Products.




                                                  7
        Case 2:20-cv-03649-PBT Document 23-6 Filed 11/25/20 Page 9 of 14




       RESPONSE: Upon information and belief Polysciences has already purchased 3 samples

each of Serochem's PEI PrimeTM Powder (SKU: PRIME-P100-100MG) and PEI PrimeTM AQ

(SKU: PRIME-AQ100-5ML), and thus Defendant objects to this request on the grounds that

samples are already in Defendant’s possession custody or control.

       Subject to and without waiving the foregoing objections, Serochem’s products are

available for purchase on Serochem’s website.

       14.     Documents and things concerning or related to any comparison of any of
               Serochem’s PEI Products to any other product, including but not limited to
               Polysciences’ PEI Products.

       RESPONSE: Defendant objects to this request to the extent that it seeks information that

is not relevant to either party’s claims or defenses.

       Subject to and without waiving the foregoing or general objections Defendant will produce

responsive documents to the extent that Defendant discloses confidential Polysciences

information.

       15.     Documents and things concerning the projected sales of, revenue or profit
               forecasts for, or actual or projected market share for, each of Serochem’s
               PEI Products.

       RESPONSE: Defendant objects to this request to the extent that it seeks information that

is not relevant to either party’s claims or defenses.

       Subject to and without waiving the foregoing or general objections, no responsive

documents exist.

       16.     Documents and things demonstrating or related to Serochem’s “R&D
               process” through which it claims it “created its own PEI based transfection
               reagent products” and identify all “publicly available knowledge or
               analytical data that it obtained through publicly available means” used by
               Serochem to develop its PEI Products, as stated in Jeffrey Oberman’s July
               16, 2020 letter to Bret Puls.




                                                  8
       Case 2:20-cv-03649-PBT Document 23-6 Filed 11/25/20 Page 10 of 14




       RESPONSE: Defendant objects to this request on the ground that it is overbroad and

unduly burdensome.      Defendant further objects to this Request to the extent that it seeks

information that is not relevant to either party’s claims or defenses, is not in Defendant’s

possession, custody, or control, or seeks information that is protected by the attorney client

privilege and/or work product doctrine.

       Subject to and without waiving the foregoing or general objections Defendant will

produce responsive documents. By way of further response, Defendant refers to the documents

produced in response to Request No. 14 and the exhibits attached to his opposition to

Polysciences’ Motion for a Preliminary Injunction, including exhibits at attached to the Masrud

Declaration filed in support thereof.


       17.     Documents and things demonstrating or related to Serochem’s
               manufacturing methods, production protocols, equipment parameters,
               product specifications, any and all raw material vendors, any and all third
               party manufacturers, and any and all testing labs associated with each of the
               Serochem PEI Products identified in response to Interrogatory No. 1. Such
               description shall include, but not be limited to, identifying when such
               development activities started and ended, identification of any attempt to
               design around Polysciences’ PEI Products, all publications and documents
               referred to on Page 3 of Jeffery Oberman’s July 16, 2020 letter to Bret Puls,
               any documents relating to such development activities, and the persons most
               knowledgeable about the development of each such product.

       RESPONSE: Defendant objects to this request on the ground that it is overbroad and

unduly burdensome, the request as a whole is vague and ambiguous, and the term “design around”

is vague and ambiguous. Defendant further objects to this Request to the extent that it seeks

information that is not relevant to either party’s claims or defenses, seeks information that is not

in Defendant’s possession, custody, or control, seeks information protected by the attorney-client

privilege and/work product doctrine, and/or is an interrogatory that exceeds the limit of

Interrogatories to which the parties agreed.


                                                 9
       Case 2:20-cv-03649-PBT Document 23-6 Filed 11/25/20 Page 11 of 14




        Subject to and without waiving the foregoing or general objections Defendant

incorporates by reference his objections and responses to Interrogatory No. 4 and Document

Request Nos. 6, 9, and 16.


        18.      Documents and things demonstrating or relating to the statement on page 2
                 of Jeffery Oberman’s July 16, 2020 letter to Bret Puls that Serochem’s PEI
                 Prime Powder and PEI Prime AQ “are materially different from the
                 products that Polysciences sells and provide a significant performance
                 benefit over Polysciences’ products at a lower price point.”

        RESPONSE: Defendant objects to this request to the extent that it seeks information

protected by the attorney client privilege and/or work product documents.

        Subject to and without waiving the foregoing responses, Defendant will product responsive

information.

        19.      Documents and things concerning any attempt by Masrud, and/or Masrud
                 on behalf of Serochem, to design around any of Polysciences’ PEI Products.

        RESPONSE: Defendant objects to this request on the ground that it is vague and

ambiguous and lacks sufficient specificity for response.

        20.      All documents and things concerning information or materials concerning
                 Polysciences and/or Polysciences’ PEI Products that were available to
                 Masrud or created, maintained or obtained by Masrud in connection with
                 his work with Polysciences in an employment, consulting or any other
                 capacity.

        RESPONSE: Defendant objects to this request on the ground that it seeks information in

Polysciences’ possession, custody and control, seeks information that is not in Defendant’s’

possession, custody or control, is overbroad, vague and ambiguous, and lacks sufficient

particularity.

        Subject to and without waiving the foregoing and general objections, Defendant

incorporates by reference his objections and responses to Request No. 12.



                                               10
       Case 2:20-cv-03649-PBT Document 23-6 Filed 11/25/20 Page 12 of 14




       21.     All documents and things concerning Polysciences’ PEI Products that
               Masrud obtained, in hard copy or electronically from any Polysciences
               server, document management system, email account, personal computer,
               external hard drive, or cloud storage from January 2019 to October 2019,
               including any such document or thing Masrud kept in his or Serochem’s
               possession, and/or transferred to any non-Polysciences server, document
               management system, email account, personal computer, external hard drive,
               or cloud storage.

       RESPONSE: Defendant objects to this request on the ground that it seeks information in

Polysciences’ possession, custody and control, seeks information that is not in Defendant’s’

possession, custody or control, is overbroad, vague and ambiguous, lacks sufficient particularity,

and seeks information that is not relevant to the parties’ claims or defenses.

       Subject to and without waiving the foregoing and general objections, Defendant will

produce responsive information containing Polysciences’ confidential and/or trade secret

information, to the extent it exists, including through the joint forensic protocol that the parties

are presently negotiating.


       22.     Documents and communications concerning the Confidentiality and
               Proprietary Agreement.

       RESPONSE: Defendant objects to this request to the extent that it seeks information

protected by the attorney client privilege and/or work product documents and information that is

not relevant to the parties’ claims and defenses.

         Subject to and without waiving the foregoing and general objections, Defendant will

produce responsive information.



                                               HOMANS PECK LLC

Dated: September 17, 2020                      /s/ Julianne peck
                                               Julianne Peck
                                               Homans Peck LLC
                                               43 Paoli Plaza #426

                                                    11
Case 2:20-cv-03649-PBT Document 23-6 Filed 11/25/20 Page 13 of 14




                             Paoli, PA 19301
                             (215) 868-6214
                             jpeck@homanspeck.com

                             Attorney for Defendant
                             Joseph Masrud.




                               12
       Case 2:20-cv-03649-PBT Document 23-6 Filed 11/25/20 Page 14 of 14




                                 CERTIFICATE OF SERVICE



       The undersigned hereby certifies that on the 17th day of September 2020, a copy of the

foregoing was served on all counsel of record for Plaintiff in this action via electronic mail.




Date: September 17, 2020                      By: /s/ Julianne Peck
                                                    Julianne Peck




                                                 13
